Exhibit 10.2

 

OPHTHOTECH CORPORATION

 

Nonstatutory Stock Option Agreement

 

1.                                                Grant of Option.

 

This agreement evidences the grant by Ophthotech Corporation, a Delaware
corporation (the “Company”), on September 30, 2014 (the “Grant Date”) to Michael
G. Atieh, an employee of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein, a total of 200,000
shares (the “Shares”) of common stock, $0.001 par value per share, of the
Company (“Common Stock”) at $38.93 per Share. Unless earlier terminated, this
option shall expire at 5:00 p.m., Eastern time, on September 29, 2024 (the
“Final Exercise Date”).

 

The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2013 Stock Incentive Plan (the “Plan”) or any
equity incentive plan of the Company, as an inducement that is material to the
Participant’s employment with the Company.

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.                                                Vesting Schedule.

 

Except as otherwise provided herein, this option will become exercisable
(“vest”) as to 25% of the original number of Shares on one-year anniversary of
the Grant Date and as to an additional 2.0833% of the original number of Shares
at the end of each successive month following the one-year anniversary of the
Grant Date until the fourth anniversary of the Grant Date.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.

 

3.                                                Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be in writing, signed by the Participant (or such electronic
notice as is approved by the Company), and received by the Company at its
principal office, accompanied by this agreement and payment in full as follows:

 

(1)                                           in cash or by check, payable to
the order of the Company;

 

--------------------------------------------------------------------------------


 

(2)                                           by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

 

(3)                                           to the extent approved by the
Board of Directors of the Company (the “Board”), in its sole discretion, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their fair market value per share as
determined by (or in a manner approved by) the Board (the “Fair Market Value”),
provided (i) such method of payment is then permitted under applicable law,
(ii) such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;

 

(4)                                           to the extent approved by the
Board, in its sole discretion, by delivery of a notice of “net exercise” to the
Company, as a result of which the Participant would receive (i) the number of
shares underlying the portion of this being exercised, less (ii) such number of
shares as is equal to (A) the aggregate exercise price for the portion of this
option being exercised divided by (B) the Fair Market Value on the date of
exercise;

 

(5)                                           to the extent permitted by
applicable law or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

 

(6)                                           by any combination of the above
permitted forms of payment.

 

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.

 

(b)                                 Continuous Relationship with the Company
Required. Except as otherwise provided in this Section 3, this option may not be
exercised unless the Participant, at the time he exercises this option, is, and
has been at all times since the Grant Date, an employee, officer or a director
of, or consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company. If the Participant ceases to be an Eligible Participant for any reason,
then, except as provided in paragraphs (d) and (e) below, the right to exercise
this option shall terminate three months after such cessation (but in no event
after the Final Exercise Date), provided that this option shall be exercisable
only to the extent that the Participant was entitled to exercise this option on
the date of such cessation. Notwithstanding the foregoing, if the Participant,
prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right

 

--------------------------------------------------------------------------------


 

to exercise this option shall terminate immediately upon written notice to the
Participant from the Company describing such violation.

 

(d)                                 Exercise Period Upon Death or Disability. If
the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he is an
Eligible Participant and the Company has not terminated such relationship for
“cause” as specified in paragraph (e) below, this option shall be exercisable,
within the period of one year following the date of death or disability of the
Participant, by the Participant (or in the case of death by an authorized
transferee), provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his death or
disability, and further provided that this option shall not be exercisable after
the Final Exercise Date.

 

(e)                                  Termination for Cause. If the Participant,
prior to the Final Exercise Date, is terminated by the Company for Cause (as
defined in the offer letter, dated as of September 20, 2014, between the
Participant and the Company, or any successor agreement thereto (the “Offer
Letter”)), the right to exercise this option shall terminate immediately upon
the effective date of such termination.

 

(f)                                   Offer Letter. Notwithstanding anything to
the contrary in this Section 3 or in Section 7, this option shall be subject to
any applicable vesting terms set forth in the Offer Letter, including the
accelerated vesting provisions set forth in Section 4 of the Offer Letter
applicable in connection with certain terminations within the one year following
a Change in Control Event (as defined in the Company’s 2013 Stock Incentive
Plan).

 

4.                                                Agreement in Connection with
Public Offering.

 

The Participant agrees, in connection with an underwritten public offering of
the Common Stock pursuant to a registration statement under the Securities Act,
(i) not to (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any other
securities of the Company or (b) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
shares of Common Stock or other securities of the Company, whether any
transaction described in clause (a) or (b) is to be settled by delivery of
securities, in cash or otherwise, during the period beginning on the date of the
filing of such registration statement with the Securities and Exchange
Commission and ending 180 days after the date of the final prospectus relating
to the offering (plus up to an additional 34 days to the extent requested by the
managing underwriters for such offering in order to address Rule 2711(f) of the
Financial Industry Regulatory Authority or any similar successor provision), and
(ii) to execute any agreement reflecting clause (i) above as may be requested by
the Company or the managing underwriters at the time of such offering. The
Company may impose stop-transfer instructions with respect to the shares of
Common Stock or other securities subject to the foregoing restriction until the
end of the “lock-up” period.

 

--------------------------------------------------------------------------------


 

5.                                                Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. The Participant must
satisfy all applicable federal, state, and local or other income and employment
tax withholding obligations before the Company will deliver stock certificates
or otherwise recognize ownership of Common Stock under this option. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price, unless the Company determines otherwise. If
approved by the Board, in its sole discretion, a Participant may satisfy such
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock underlying this option valued at their
Fair Market Value; provided, however, except as otherwise provided by the Board,
that the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares used to satisfy tax withholding requirements cannot be
subject to any forfeiture, unfulfilled vesting or other similar requirements.

 

6.                                                Transfer Restrictions.

 

(a)                                 This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

(b)                                 The Participant agrees that he will not
transfer any Shares issued pursuant to the exercise of this option unless the
transferee, as a condition to such transfer, delivers to the Company a written
instrument confirming that such transferee shall be bound by all of the terms
and conditions of Section 4; provided that such a written confirmation shall not
be required with respect to Section 4 after the completion of the lock-up period
in connection with the Company’s underwritten public offering.

 

7.                                                Adjustments for Changes in
Common Stock and Certain Other Events.

 

(a)                                 Changes in Capitalization. In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, the number and class of
securities and exercise price per share of this option shall be equitably
adjusted by the Company in the manner determined by the Board. Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to this option are adjusted as of the date of the

 

--------------------------------------------------------------------------------


 

distribution of the dividend (rather than as of the record date for such
dividend), then the Participant, if he exercises this option between the record
date and the distribution date for such stock dividend, shall be entitled to
receive, on the distribution date, the stock dividend with respect to the shares
of Common Stock acquired upon exercise of this option, notwithstanding the fact
that such shares were not outstanding as of the close of business on the record
date for such stock dividend.

 

(b)                                 Reorganization Events. A “Reorganization
Event” shall mean: (a) any merger or consolidation of the Company with or into
another entity as a result of which all of the Common Stock of the Company is
converted into or exchanged for the right to receive cash, securities or other
property or is cancelled, (b) any transfer or disposition of all of the Common
Stock of the Company for cash, securities or other property pursuant to a share
exchange or other transaction or (c) any liquidation or dissolution of the
Company. In connection with a Reorganization Event, the Board may take any one
or more of the following actions with respect to this option (or any portion
thereof) on such terms as the Board determines: (i) provide that this option
shall be assumed, or substantially equivalent option shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (ii) upon
written notice to the Participant, provide that the unexercised portion of this
option will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that this option shall
become exercisable, realizable, or deliverable, or restrictions applicable to
this option shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to this option equal to (A) the number of shares of Common Stock subject
to the vested portion of this option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this option and any applicable tax withholdings, in exchange
for the termination of this option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this option shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise,
measurement or purchase price thereof and any applicable tax withholdings) and
(vi) any combination of the foregoing.

 

For purposes of clause (i) above, this option shall be considered assumed if,
following consummation of the Reorganization Event, this option confers the
right to purchase, for each share of Common Stock subject to this option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the

 

--------------------------------------------------------------------------------


 

acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

8.                                                Miscellaneous.

 

(a)                                 No Right To Employment or Other Status. The
grant of this option shall not be construed as giving the Participant the right
to continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim hereunder,
except as otherwise expressly provided herein or provided for in the Offer
Letter.

 

(b)                                 No Rights As Stockholder. Subject to the
provisions of this option, the Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to this option until becoming the record holder of such shares.

 

(c)                                  Entire Agreement. This Agreement, together
with the Offer Letter, constitute the entire agreement between the parties, and
supersede all prior agreements and understandings, relating to the subject
matter hereof.

 

(d)                                 Amendment. Except with respect to any
vesting terms set forth in the Offer Letter, the Board may amend, modify or
terminate this Agreement, including but not limited to, substituting another
option of the same or a different type and changing the date of exercise or
realization. Notwithstanding the foregoing, the Participant’s consent to such
action shall be required unless (i) the Board determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant, or (ii) the change is permitted under Section 7 and the Offer
Letter.

 

(e)                                  Acceleration. The Board may at any time
provide that this option shall become immediately exercisable in whole or in
part, free of some or all restrictions or conditions, or otherwise realizable in
whole or in part, as the case may be.

 

(f)                                   Conditions on Delivery of Stock. The
Company will not be obligated to deliver any shares of Common Stock pursuant to
this Agreement until (i) all conditions of this Agreement have been met to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and regulations
and any applicable stock exchange or stock market rules and regulations, and
(iii) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.

 

(g)                                  Administration by Board. The Board will
administer this Agreement and may construe and interpret the terms hereof
Subject to the terms and provisions of the Offer Letter, the Board may correct
any defect, supply any omission or reconcile any inconsistency in this

 

--------------------------------------------------------------------------------


 

Agreement in the manner and to the extent it shall deem expedient to carry the
Agreement into effect and it shall be the sole and final judge of such
expediency. No director or person acting pursuant to the authority delegated by
the Board shall be liable for any action or determination relating to or under
this Agreement made in good faith.

 

(h)                                 Appointment of Committees. To the extent
permitted by applicable law, the Board may delegate any or all of its powers
hereunder to one or more committees or subcommittees of the Board (a
“Committee”). All references herein to the “Board” shall mean the Board or a
Committee to the extent that the Board’s powers or authority hereunder have been
delegated to such Committee.

 

(i)                                     Severability. The invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and each such other provision
shall be severable and enforceable to the extent permitted by law.

 

(j)                                    Governing Law. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

 

(k)                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one in the same instrument.

 

The Company has caused this option to be executed by its duly authorized
officer.

 

 

OPHTHOTECH CORPORATION

 

 

 

 

 

By:

/s/ David Guyer

 

Name:

David Guyer

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Agreement in the manner and to the extent it shall deem expedient to carry the
Agreement into effect and it shall be the sole and final judge of such
expediency. No director or person acting pursuant to the authority delegated by
the Board shall be liable for any action or determination relating to or under
this Agreement made in good faith.

 

(h)                                 Appointment of Committees. To the extent
permitted by applicable law, the Board may delegate any or all of its powers
hereunder to one or more committees or subcommittees of the Board (a
“Committee”). All references herein to the “Board” shall mean the Board or a
Committee to the extent that the Board’s powers or authority hereunder have been
delegated to such Committee.

 

(i)                                     Severability. The invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and each such other provision
shall be severable and enforceable to the extent permitted by law.

 

(i)                                     Governing Law. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

 

(k)                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one in the same instrument.

 

The Company has caused this option to be executed by its duly authorized
officer.

 

 

 

OPHTHOTECH CORPORATION

 

 

 

 

 

By:

/s/ David Guyer

 

Name:

David Guyer

 

Title:

Chief Executive Officer

 

 

 

 

 

Employee Name:

/s/ Michael G. Atieh

 

Date:

10/8/2014

 

--------------------------------------------------------------------------------